OWEN, Chief Justice.
Petitioners (defendants in a personal injury action in which plaintiff took a voluntary dismissal) seek review of an order taxing costs pursuant to Rule 1.420(d), R.C.P., wherein the court declined to assess attorney’s fees as part of the costs.
In support of their position, the petitioners rely upon the case of Royal-Globe Insurance Companies v. Indian River Gas Co., Fla.App.1973, 281 So.2d 380.1 That was a split decision, and with due deference, we decline to follow that case. Instead, we adopt the view expressed by Judge Wigginton in his dissent, wherein he stated as follows:
“It has long been the law of Florida that except where attorney’s fees may be al*235lowed in equity from a specific fund or property which may be lawfully charged with their payment, attorney’s fees may not be recovered except when specifically authorized by statute or by agreement of the parties.” (Footnote Omitted.)
We conclude that the petition for writ of certiorari is without merit and therefore it should be and is hereby denied.
Certiorari denied.
WALDEN and MAGER, JJ, concur.

. Petitioners also cite numerous federal decisions, the citations of which we omit.